In The

                                                                 Court of Appeals
                                              Ninth District of Texas at Beaumont
                                                               ____________________
                                                                NO. 09-15-00062-CR
                                                               ____________________


                                             IN RE MICHAEL WAYNE HANCOCK

_______________________________________________________                                ______________

                                                                 Original Proceeding
________________________________________________________                                _____________

                                                           MEMORANDUM OPINION

              Michael Wayne Hancock filed a petition for writ of mandamus, challenging

the June 2014 judgments nunc pro tunc signed by the 75th District Court of Liberty

County, Texas, in trial court case numbers CR28749 and CR28750. Hancock

contends the judgments nunc pro tunc are void because the deletion of attorney’s

fees from the judgments corrects an error of judicial reasoning.1 To show


                                                            
              1
         In a previous mandamus proceeding, Hancock argued the original
judgments contained clerical errors that cited the wrong section of the Penal Code.
On motion of the State and with the agreement of Hancock’s trial counsel, the trial
court signed the judgments nunc pro tunc, correcting the Penal Code offense from
section 22.11 to section 21.11(a)(1) and deleting the assessment of $4,325 in
attorney’s fees. We denied mandamus relief because the judgments nunc pro tunc
                                                                         1
 
 
 




entitlement to mandamus relief, a relator must establish that he demanded the

performance of an act that the respondent had a legal duty to perform, and that the

respondent refused to act. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding). In his present mandamus petition,

Hancock has not shown that he asked the trial court to reconsider its order granting

the State’s motions and issue new judgments nunc pro tunc that assess the

attorney’s fees contained in the original judgments. We deny the petition for writ

of mandamus.

              PETITION DENIED.


                                                                                                                                   PER CURIAM


Submitted on February 17, 2015
Opinion Delivered February 18, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                                                                                                                                                                                
were appealable. See In re Hancock, No. 09-14-00223-CR, 2014 WL 3697024, at
*1 (Tex. App.—Beaumont July 24, 2014, orig. proceeding).
                                                                                              2